 



LOAN AGREEMENT
     THIS LOAN AGREEMENT (“Loan Agreement”) is made and entered into as of this
25th day of July, 2006, by and between M&I MARSHALL & ILSLEY BANK (“Lender”) and
SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company (the
“Borrower”).
W I T N E S S E T H :
     WHEREAS, Lender has agreed to make up to a $14,080,000.00 loan to finance
the construction of a 146 room hotel and related improvements thereon (the
“Project”).
     NOW, THEREFORE, in consideration of the mutual premises and covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Definitions. The following definitions shall apply to this Loan
Agreement:
     1.1. Architect. The Architect is Peter Villard.
     1.2. Business Day. Business Day shall mean any day except a Saturday,
Sunday or a day on which banks in Milwaukee, Wisconsin are authorized or
required by law to close.
     1.3. Capital Lease. Capital Lease shall mean a financing mechanism that
meets any one of the following criteria: (i) ownership (title) to the leased
asset passes to the lessee by the end of the lease term for a relatively nominal
amount as compared to the fair market of such asset; (ii) pursuant to the lease,
lessee has an option to purchase the leased asset at the end (or near the end)
of the lease term for a relatively nominal amount as compared to the fair market
value of such asset; (iii) the lease term is equal to or greater than 75% of the
estimated economic life of the leased asset; or (iv) the net present value of
the lease payments equals or exceeds 90% of the current market value of the
leased asset.
     1.4. City. The City shall be the City of Bloomington, Minnesota.
     1.5. Collateral Security Documents. The Collateral Security Documents shall
include the following documents, each of which has been executed by Borrower in
favor of Lender and dated as of an even date herewith unless otherwise noted:
               1.5.1. Real Estate Mortgage, Security Agreement, Financing
Statement and Assignment of Leases and Rents (“Mortgage”).
               1.5.2. Collateral Assignment of Contract Rights.
               1.5.3. General Business Security Agreement.

 



--------------------------------------------------------------------------------



 



               1.5.4. UCC Financing Statement.
               1.5.5. Collateral Assignment of Licenses, Approvals and Permits.
               1.5.6. Reserved.
               1.5.7. The Collateral Security Documents shall also include all
other documents and instruments, at any time, executed, which evidence or secure
the Loan.
               1.5.8. Subordination, Non-Disturbance and Attornment Agreement
regarding the Management Agreement.
               1.5.9. Estoppel Certificate regarding the Management Agreement.
               1.5.10. Franchise Letter.
               1.5.11. Borrower Organizational Perfection Certificate.
               1.5.12. Assignment of General Contractor’s Contract.
               1.5.13. Assignment of Architect’s Contract.
               1.5.14. Cross Collateralization Agreement executed by Borrower.
     1.6. Construction Budget. The Construction Budget is the budget attached
hereto as EXHIBIT B, as previously approved by Lender.
     1.7. Debt Service Coverage Ratio. Debt Service Coverage Ratio shall mean a
ratio of the Net Operating Income attributable to the Project for any twelve
(12) consecutive months to the sum of (i) the aggregate of all principal and
interest payments due Lender under the Note during the same twelve (12) month
period, and (ii) any and all other payments of principal and interest that
Borrower is obligated to pay attributable to the Project (whether such
obligation is undertaken prior to or subsequent to the date hereof) during the
same twelve (12) month period (“Other Debt”). Other Debt shall include, but is
not limited to, debt financing categorized as a Capital Lease.
     1.8. Disbursing Agreement. The Disbursing Agreement is the agreement
executed by and between Borrower, Lender and Title Insurance Company and
pursuant to which the Loan proceeds are to be disbursed.
     1.9. Estoppel Certificate. The Estoppel Certificate is the Certificate to
be executed in favor of Lender by the Manager of the Management Agreement and
such affidavit shall be in form and content acceptable to Lender.
     1.10. Existing Indebtedness. Borrower is indebted to First National Bank of
Omaha pursuant to the loan documents executed on June 24, 2005, as amended on
November 30, 2005. Such loan documents provide for a credit line in the amount
of Fifty Million Dollars ($50,000,000.00).

2



--------------------------------------------------------------------------------



 



     1.11. Franchise Agreement. The Franchise Agreement is the Franchise
Agreement dated March 28, 2006, by and between Promus Hotels, Inc. and Borrower
relating to the operation of the 146-room hotel on the Real Estate.
     1.12. General Contractor. The General Contractor is Stahl Construction
Company.
     1.13. Licenses, Approvals and Permits. The Licenses, Approvals and Permits
shall be those licenses, approvals and permits issued by the appropriate
federal, state or local governments or quasi-governmental agencies required for
Borrower to construct and operate the Project on the Real Estate.
     1.14. Reserved.
     1.15. Loan. The Loan amount shall not exceed the lesser of 80% of total
cost of the Project as set forth in the Construction Budget or $14,080,000.00.
The proceeds of such Loan shall be used for the construction of a 146 room hotel
and related improvements thereon in accordance with Construction Budget and the
Plans and Specifications.
     1.16. Loan Documents. The Loan Documents shall include, but not be limited
to, the Collateral Security Documents, the Note, the Disbursing Agreement and
this Loan Agreement.
     1.17. Management Agreement. The Management Agreement is the Management
Agreement dated as of February 11, 2004, which was amended by that certain First
Amendment to Management Agreement dated April 24,2006 by and between Borrower
and The Summit Group, a South Dakota corporation (“Manager”) and Borrower,
pursuant to which Manager shall manage the 146 room hotel once completed on
behalf of Borrower.
     1.18. Net Operating Income. Net Operating Income shall mean the gross
income received from operation of the Project minus the Operating Expenses.
     1.19. Note. The Note is the $14,080,000.00 Mortgage Note executed by
Borrower in favor of Lender on a date even herewith, the proceeds of which shall
be disbursed under the Loan Agreement.
     1.20. Operating Expenses. Operating Expenses shall mean all expenses
incurred by Borrower with respect to the Project, whether or not now foreseen,
determined on an accrual basis (including reasonably foreseeable expenses not
occurring annually), including, but not limited to, the following: real estate
taxes and special assessments (or any substitutes hereafter collected by any
governmental authority in lieu thereof or in addition thereto), payroll taxes,
federal and state unemployment taxes and social security taxes; insurance,
including but not limited to, fire (including, but not limited to, endorsements
for extended coverage, vandalism and malicious mischief and theft and mysterious
disappearance), public liability, water damage, worker’s compensation and
business and rental interruption insurance; water and sewer charges; license,
permit and inspection fees; costs of wages and salaries of operating personnel
including other

3



--------------------------------------------------------------------------------



 



compensation and fringe benefits; management fees pursuant to the Management
Agreement; auditors’ fees and legal fees; materials and supplies, including
charges for telephone, telegraph, postage, stationery supplies and other
materials and expenses required for operation of the Project; repairs to and
maintenance of any portion of the Project, including costs of materials,
supplies, tools and equipment used in connection therewith and including the
repaving of parking areas, replanting of landscaped areas and replacing any
building components; costs incurred in connection with the operation,
maintenance, repair, inspection and servicing (including outside maintenance
contracts) of electrical, plumbing, heating, air-conditioning and mechanical
equipment and the cost of materials, supplies, tools and equipment used in
connection therewith; cost of services (including heat, air conditioning,
electricity, gas, water and other utilities for the operation and maintenance of
any portion of the Project); any costs allocable to the Project under any
easements benefiting the Real Estate for parking and/or access; and all other
expenses and costs necessary or desirable to be incurred for the purpose of
operating and maintaining the Project in good and workmanlike condition, whether
or not similar to the foregoing. Should any governmental agency or political
subdivision impose any taxes and/or assessments, whether or not now customary or
within the contemplation of the parties hereto, either by way of substitution
for taxes and assessments presently levied and assessed against the Project, or
in addition thereto, including, but not limited to, any tax or assessment
levied, assessed or imposed upon or measured by the rental payable hereunder,
such taxes and/or assessments shall be deemed to constitute an Operating Expense
hereunder. Notwithstanding the above, Operating Expenses shall not include:
principal or interest payments on the Note, Capital Leases, or any other
obligation of Borrower; capital improvements to the 146-room hotel located on
the Real Estate other than routine maintenance expenses; or, other non-recurring
expenses funded with non-operating cash sources, including but not limited to
loan proceeds, investor equity, or hotel sale proceeds.
     1.21. Permitted Liens and Encumbrances. Permitted Liens and Encumbrances
shall be those liens and encumbrances permitted by Exhibit B to the Mortgage.
     1.22. Plans and Specifications. The Plans and Specifications are the plans
and specifications for the construction of Project, as prepared by the
Architect.
     1.23. Project. The Project is the construction of 146 room hotel on the
Real Estate, all of which shall be constructed in accordance with the
Construction Budget and the Plans and Specifications.
     1.24. Property. The Property is the 146-room hotel to be located on the
Real Estate.
     1.25. Real Estate. The Real Estate is the real property described on
EXHIBIT A, attached hereto.

4



--------------------------------------------------------------------------------



 



     1.26. Secured Assets. The Secured Assets shall mean all of the personal
property of Borrower related to the Property as described in the General
Business Security Agreement and the Collateral Assignment of Contract Rights.
     1.27. Statement of Accounts. Statements of Accounts shall be defined as
that documentation provided periodically by the financial institutions where
cash, marketable securities and bonds related to the Property are held in
deposit or on account for Borrower.
     1.28. Subordination Agreement. The Subordination Agreement is the
Subordination, Non-Disturbance and Attornment Agreement to be executed by Lender
and the Manager under the Management Agreement and shall be in form and content
reasonably acceptable to Lender.
     1.29. Title Commitment. The Title Commitment shall be the commitment
referenced in Section 2.5.
     1.30. Title Insurance Company. The Title Insurance Company shall be Chicago
Title as approved by Lender.
     1.31. Zoning Letters. The Zoning Letters shall be the zoning letters issued
by the City relating to Borrower’s construction and operation of the Project on
the Real Estate.
     2. Conditions Precedent. This Loan Agreement shall become effective upon
satisfaction of the conditions set forth in this Section; provided, however,
construction disbursements for the Loan shall not be made until the conditions
set forth in Section 3.1.1 and 3.1.2 are satisfied.
     2.1. Loan Documents. The Borrower shall have executed each of the Loan
Documents it is required to execute.
     2.2. Borrower’s Limited Liability Company Documents. Borrower shall have
furnished Lender copies, certified to Lender by a manager of Borrower to be true
and correct as of the date hereof, of the Articles of Organization and the Third
Amended and Restated Operating Agreement of Borrower, plus any amendments
thereto, of Borrower and a Borrowing Resolution authorizing the execution and
delivery of the Loan Documents. Borrower shall also deliver a satisfactory
Certificate of Existence for Borrower issued by the Secretary of State for the
State of South Dakota and a Certificate of Authority for Borrower issued by the
Secretary of State for the State of Minnesota authorizing the Borrower to
conduct business in the State of Minnesota. Lastly, the Borrower shall furnish
copies of the following documents for The Summit Group, Inc., Borrower’s
manager: Articles of Incorporation, Bylaws and Certificate of Existence issued
by the Secretary of State for the State of South Dakota.
     2.3. Appraisal. Lender shall have received an appraisal by an appraiser
acceptable to Lender, in its reasonable discretion, showing that as of the date
of completion, the Project and the Real Estate shall have a value of
$17,600,000.00.

5



--------------------------------------------------------------------------------



 



     2.4. Insurance. Borrower shall have furnished to Lender the policies, or
certificates evidencing such policies, of insurance required in Section 5.3.
     2.5. Title Insurance. Borrower shall have furnished to Lender a commitment
for an ALTA form of mortgage title policy and attached endorsements, as
requested by Lender, issued by the Title Insurance Company, in form and content
reasonably satisfactory to Lender to the effect that the Title Insurance Company
will issue its mortgagee’s title policy in the amount of the Loan, insuring that
Borrower owns fee simple title to the Real Estate subject only to the Permitted
Liens and Encumbrances and insuring that the Mortgage constitutes a first and
valid lien on the Real Estate, subject only to such Permitted Liens and
Encumbrances.
     2.6. Compliance with Laws. Borrower shall have provided Lender with
satisfactory evidence of compliance by the Real Estate and the Project, with
respect to both present and contemplated future uses, of all applicable laws,
regulations, ordinances and codes, including, but not limited to, zoning and
subdivision laws, regulations, ordinances and codes.
     2.7. Approvals and Permits. Borrower shall have provided Lender with copies
of all governmental approvals and permits required to construct the Project in
Borrower’s possession or control as of the date hereof.
     2.8. Plans and Specifications. Borrower shall have delivered, and Lender
shall have the right to approve or disapprove in its reasonable discretion, a
complete set of the Plans and Specifications to Lender.
     2.9. Phase I Environmental Assessment Report. An environmental assessment
report prepared by a qualified environmental engineer approved by Lender
confirming that the Real Estate complies with all applicable environmental laws,
rules and regulations.
     2.10. Construction Budget. Borrower shall have delivered, and Lender shall
have the right to approve or disapprove in its reasonable discretion, the
Construction Budget to Lender.
     2.11. Construction Contracts. To the extent available, Borrower shall have
delivered to Lender, and Lender shall have the right to approve or disapprove in
its reasonable discretion, certified copies of all construction contracts,
including, but not limited to, all subcontractor contracts, necessary to
complete the Project.
     2.12. Disbursing Agreement. Borrower shall have complied with all other
terms and conditions of the Disbursing Agreement.
     2.13. Utilities. Borrower shall have delivered to Lender evidence that
sanitary sewer, water, electricity, natural gas, cable television and other
necessary utilities are available to the Real Estate and the Project in a manner
and at a time and cost reasonably acceptable to Lender.

6



--------------------------------------------------------------------------------



 



     2.14. Loan Fee. The Loan Fee shall equal one half (1/2) point or (0.005%)
of the Loan.
     2.15. Geotechnical Evaluation. The Borrower shall provide the Lender with a
Geotechnical Evaluation prepared by an engineer which is acceptable to Lender,
at its reasonable discretion, which report states that the soil is sufficient
for the construction of the Project.
     2.16. Legal Opinion. Lender shall receive from an attorney acceptable to
Lender, a legal opinion in form, scope and content acceptable to Lender in its
sole discretion, which may, among other things reasonably requested by Lender,
confirm the legality, validity and enforceability of the Loan Documents.
     2.17. Survey. Borrower shall have furnished Lender with an ALTA/ASCM Survey
prepared by a licensed surveyor reasonably satisfactory to Lender, which shows
(i) all foundations, improvements, driveways and fences, if any, on the real
estate, (ii) all easements and roads of right-of-ways and setback lines, if any,
affecting the real estate, (ii) the dimensions, boundaries and square footage of
the real estate, (iv) no encroachments by improvements on the real estate or by
improvements located on the adjoining property exist, and (iv) such additional
information that may be required by Lender, and its reasonable discretion.
     2.18. Assignment of General Contractor’s Contract. Borrower shall have
furnished Lender with a copy of the Assignment of General Contractor’s Contract,
in form and substance reasonably acceptable to Lender, assigning the contract
for the construction of the Project with the General Contractor to the Borrower.
     2.19. Assignment of Architect’s Contract. Borrower shall have furnished
Lender with a copy of the Assignment of Architect’s Contract, in form and
substance reasonably acceptable to Lender, assigning the contract for the
architectural services necessary to construct the Project with the Architect to
the Borrower.
     2.20. Architect’s Contract. Borrower shall have furnished Lender with a
copy of the Architect’s Contract for architectural services necessary to
construct the Project, in form and substance reasonably acceptable to Lender.
     2.21. Architect’s Certificate. Borrower shall have furnished Lender with an
original Architect’s Certificate, in form and substance reasonably acceptable to
Lender, from the Architect relating to the Architect’s Contract for
architectural services necessary to construct the Project.
     2.22. Management Agreement. Borrower shall have furnished and Lender shall
have reviewed and approved a certified copy of the Management Agreement. Lender
acknowledges receipt and its approval of the Management Agreement.
     2.23. Searches. Lender shall have conducted, reviewed and approved a UCC
search, federal tax lien search, bankruptcy search, pending civil suit search
and judgment

7



--------------------------------------------------------------------------------



 



lien search of Borrower and Borrower’s manager, The Summit Group, Inc., in those
jurisdictions that Lender reasonably requires.
     2.24. Franchise Agreement. Borrower shall have furnished and Lender shall
have reviewed and approved a certified copy of the Franchise Agreement. Lender
acknowledges receipt and its approval of the Franchise Agreement.
     2.25. Manager Consent to Transaction. Manager shall have executed and
delivered to Lender a Manager’s Estoppel Affidavit pursuant to which it shall,
among other things, represent that the Management Agreement is in effect and
that the Manager shall manage the Property pursuant to the Management Agreement.
     2.26. Franchisor Consent. Promus Hotels, Inc. shall have executed and
delivered to Lender a Comfort Letter related to the Property in the standard
form used by Promus Hotels, Inc.
     2.27. Borrower’s Initial Equity Deposit. Borrower shall have provided
Lender with evidence, satisfactory to Lender, in its sole discretion, that
Borrower has contributed $3,520,000.00 to the construction of the Project. If
Borrower has not previously contributed the amount to Borrower’s equity as set
forth in the Construction Budget, Borrower shall deposit no later than
August 11, 2006 with Lender $3,520,000.00 (“Initial Equity Deposit”). The
Initial Equity Deposit shall be held by Lender in an interest bearing account
and shall be used to fund the construction disbursements described herein prior
to Lender disbursing any Loan proceeds set forth herein.
     2.28. Plans and Specifications. Prior to the commencement of vertical
construction, Borrower shall have delivered to Lender, and Lender shall have the
right to approve or disapprove, in its sole discretion, a complete set of the
Plans and Specifications.
     3. Loan Disbursements. Proceeds of the Loan shall be disbursed as follows:
     3.1 Construction Loan Disbursements.
     3.1.1. Periodic Disbursements. The Loan proceeds may be disbursed in
several advances in accordance with the Disbursing Agreement and the following
conditions (except for the final disbursement of proceeds pursuant to the Loan
which shall be disbursed in accordance with Section 3.1.2); provided the
following are submitted to Lender:
     3.1.1.1. A draw request, on a satisfactory form to Lender, in its
reasonable discretion, certified by Borrower, Architect and General Contractor
setting forth, among other things (i) an itemized list of the type of work
completed for which payment is requested, (ii) the original estimated cost to
complete such work, (iii) the amount requested, (iv) the amount previously
disbursed for such work, (v) the estimated cost of completing such work, and
(vi) that no Event of Default exists pursuant to this Loan Agreement, no default
exists pursuant to the construction

8



--------------------------------------------------------------------------------



 



contracts and no condition exists, with respect to the Loan Documents or
construction contracts that with the passage of time or giving of notice, or
both, would constitute an Event of Default pursuant to the Loan Agreement or a
default pursuant to the construction contracts.
     3.1.1.2. All other items required by the Disbursing Agreement.
     3.1.2. Final Construction Disbursement. Subject to the terms and conditions
hereof, Lender agrees to make the final disbursement under the Loan; provided,
Lender shall be satisfied that the construction has been completed in a good and
workmanlike manner in accordance with the Plans and Specifications and Borrower
shall submit to Lender the following:
     3.1.2.1. The items required in Section 3.1.1.
     3.1.2.2. A Certificate of Completion of the Project, in form and content
satisfactory to Lender executed by Borrower, General Contractor and Architect.
     3.1.2.3. A Certificate of Occupancy for the Project as issued by the City.
     3.1.2.4. Proper update endorsements to the Title Commitment (or the policy
if issued) in the face amount of the total sum outstanding under the Loan
insuring the Mortgage as a first lien on the Real Estate, subject only to the
Permitted Liens and Encumbrances.
     3.2. Additional Conditions as to Construction Loan Disbursements.
     3.2.1. Change Orders. The Borrower shall deliver to Lender revised
statements of estimated costs of construction of the Project showing changes in
or variations from the Construction Budget, as soon as such changes are known to
the Borrower; provided that such revised statements are only required to cover
changes involving amounts of $30,000.00 or more for individual changes, or if
the aggregate cost of all such changes is more than $100,000.00.
     3.2.2. Loan In Balance. Borrower agrees that the Loan must at all times
remain in balance. The Borrower shall from time to time furnish Lender
reasonably satisfactory evidence of the Borrower’s ability to pay for all costs
of completing the Project, and if the estimated cost of completing the Project
exceeds the then remaining balance of proceeds available under the Loan,
Borrower shall pay out of Borrower’s own funds the next sums coming due for such
work until the Loan is brought back into balance before the Lender shall be
required to disburse any further sums hereunder.
     3.2.3. Completion of Construction. Construction of the Project shall be
completed in an orderly manner, but in any event on or before the date that is
one year from the date of commencement of construction.

9



--------------------------------------------------------------------------------



 



     3.2.4. Liens. Upon demand by Lender, if any intervening liens or other
matters affecting title, which in Lender’s reasonable opinion materially
jeopardize its security interest in the Project or the Real Estate, are
disclosed by any means, Lender may withhold payment of further advances until
such intervening liens or such other matters have been waived by Lender in
writing or satisfied. Borrower shall immediately have any such liens or such
other matters satisfied of record and the existence of any such lien or
encumbrance shall, if not removed within thirty (30) days or if adequate steps
satisfactory to Lender are not taken within thirty (30) days to insure removal,
constitute an Event of Default. Notwithstanding the foregoing, Borrower may, in
good faith and with reasonable diligence, contest the validity or amount of any
lien; provided, Borrower provides Lender reasonable security that such lien
shall not materially jeopardize Lender’s security interest in the Project or the
Real Estate.
     3.2.5. Segregation of Loan Proceeds. Lender shall, at its option, be
entitled to segregate and earmark sufficient proceeds of the Loan for the
purpose of paying all sums due or to become due Lender under this Agreement,
including but not limited to, reasonable fees, interest, and all out-of-pocket
expenses incurred relative to this Agreement and the Loan. Lender shall also be
entitled to advance such proceeds to itself in payment of such sums as they
become due and payable, all without further order or consent of the Borrower.
Lender shall give Borrower notice of any such action.
     3.2.6. Status of Disbursements. The Borrower agrees that all moneys
disbursed by Lender pursuant to the Loan (including amounts payable to and
deducted by Lender) shall (i) constitute loans made to the Borrower under this
Agreement (ii) shall be evidenced by the Note and (iii) that interest shall be
computed thereon as prescribed by the Note from the date the Borrower’s Loan
accounts are charged with the amount of the advance. Upon disbursement of any
amount pursuant to the Loan, Lender is authorized to record the date and the
amount of each disbursement and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded.
     3.2.7. Objection to Requested Disbursement. If (i) Lender reasonably
determines that the quality or dollar value of the work performed or the
material furnished as represented by the draw requests delivered to Lender does
not correspond with the actual work performed or materials actually furnished,
or (ii) the work performed does not conform with the Plans and Specifications or
the Construction Budget, then Lender shall notify the Borrower of its objection
to such payment and, until such time as such objection is corrected to the
reasonable satisfaction of Lender, Lender may withhold such requested payment.
If such objection is not corrected within ten (10) days after the date of
notification to the Borrower of Lender’s objection, or, if greater, the time
reasonably required to correct such objection, Lender may withhold any future
advances.
     3.2.8. Inspections. The Borrower shall be responsible for making
inspections of the Project during the course of construction and shall determine
to

10



--------------------------------------------------------------------------------



 



its own satisfaction that the work done or material supplied by the contractors
have been properly done or supplied in accordance with applicable contracts with
such contractors. Lender, in addition, may conduct such inspections of the
Project and the Real Estate as Lender shall reasonably deem necessary for the
protection of its interest. Unless an Event of Default exists hereunder,
Borrower shall not be required to pay the costs of more than one inspection per
month made for the benefit of Lender. Lender may also take such steps as it may
reasonably deem appropriate to verify the application of the Loan proceeds to
work done and material furnished for the Project and to vary the disbursement
procedures set forth herein and in the Disbursing Agreement, if the same becomes
necessary to assure the proper application of the Loan proceeds.
     3.2.9. No Liability of Lender. It is expressly understood and agreed that
Lender assumes no liability or responsibility for the satisfactory completion of
the Project, nor for the adequacy of funds advanced by it pursuant hereto to
complete the Project, nor for inspection during construction, nor for any other
acts on the part of the Borrower or the contractors to be performed in the
construction of the Project. Any inspections or reviews conducted by or for
Lender shall be solely for its own benefit, and shall not lessen or modify any
of Borrower’s obligations or responsibilities hereunder.
     3.2.10. Frequency of Disbursements. Lender shall not be required to make
more than one (1) Loan disbursement in any calendar month. Loan disbursements
may only be made on a Business Day.
     4. Representations and Warranties. The Borrower represents, warrants and
certifies to Lender that:
     4.1. Execution of Loan Documents. The Loan Documents have been duly
executed and delivered by the Borrower so that such documents constitute the
legally enforceable obligation of the Borrower in accordance with their
respective terms.
     4.2. Financial Statements. All financial statements, information and other
data furnished by Borrower to Lender are complete and correct in all material
respects and disclose all contingent obligations which are material individually
or in the aggregate. Such financial statements accurately and fairly represent
each applicable party’s financial condition and operating results as of such
date and since such date there has been no material change in the Borrower’s
financial condition or results of operations sufficient to materially impair the
Borrower’s ability to repay the Loan or make Borrower’s additional equity
deposit in accordance with Section 5.12 below.
     4.3. Operation of Real Estate and Project. To Borrower’s actual knowledge,
the present and proposed operation and use of the Real Estate and the Project do
not violate any applicable law, ordinance, code, rule, regulation, order or any
restrictive covenant or any similar land use restriction binding on the Real
Estate or the Project.
     4.4. Utilities. All water, sewer, electric, telephone, natural gas and
drainage facilities and all other utilities required by law and by the normal
operation of the Project

11



--------------------------------------------------------------------------------



 



have been installed to the boundary lines of the Real Estate, are or will be
connected pursuant to valid permits and are adequate to fully comply with all
requirements of law; or the same may be extended to the Real Estate and the cost
for such extension is included in the Construction Budget.
     4.5. Ownership of Real Estate. As of the date hereof, and at all times
thereafter until the Loan has been paid in full, the Borrower will be the fee
simple owner of the applicable portion of the Real Estate described in the
Mortgage executed by the Borrower, free and clear of all liens, encumbrances,
leases, management agreements, service agreements, rental agreements, occupancy
agreements, claims and charges except as may be approved, in writing by Lender,
except for the Permitted Liens and Encumbrances. Notwithstanding the above,
Borrower shall be entitled to secure loans, leases, Capital Leases, and other
similar financing instruments secured by a lien upon the Real Estate or the
Secured Assets, so long as such lien is junior to the security interest held by
Lender and such liens, in the aggregate, do not exceed $250,000.
     4.6. No Default. The Borrower is not in default under any agreement to
which it is a party to include the Prior Loans, the effect of which would
materially adversely affect performance by Borrower of its obligations pursuant
to the terms and provisions of the Loan Documents. To Borrower’s actual
knowledge, neither the execution and delivery of the Loan Documents nor any
other document executed and delivered by Borrower in connection with the Loan,
nor the consummation of the Loan, nor compliance with the terms and provisions
thereof, violate any presently existing law, order, writ, injunction or decree
of any court or governmental department, commission, board, bureau, agency or
instrumentality or constitutes a default under any indenture, mortgage, deed of
trust, agreement or contract of any kind to which the Borrower may be bound.
     4.7. No Legal Proceedings. There are no actions, suits or proceedings
pending or, to Borrower’s knowledge, threatened against Borrower, the Project or
the Real Estate before any court or any governmental, administrative,
regulatory, adjudicatory or arbitrational body or agency of any kind which will
materially adversely affect performance by the Borrower of its obligations
pursuant to the terms and provisions of the Loan Documents.
     4.8. Insurance. Borrower has not received any notice from any insurer of
any defects or inadequacies in the Real Estate or the Project which would
materially adversely affect the insurability of the Real Estate or the Project.
     4.9. Liens and Encumbrances. Except for the Permitted Liens and
Encumbrances, Borrower has not taken, suffered or permitted any action, the
effect of which would be to establish or cause the inception or priority of any
construction or materialman’s lien, statutory or otherwise, or other lien,
charge or encumbrance upon the Real Estate or the Secured Assets to be prior or
superior to the liens and security interests of the Collateral Security
Documents.
     4.10. Insolvency. The Borrower has not filed any petition nor has any
petition been filed against it in bankruptcy or insolvency or reorganization or
for the appointment

12



--------------------------------------------------------------------------------



 



of a receiver or trustee or for the arrangement of debts, nor has the Borrower
or the Real Estate been the subject of such action, nor has such action been
threatened by or against it and/or the Real Estate. The Borrower is not
insolvent nor will it be rendered insolvent by the consummation of the Loan.
     4.11. Plans and Specifications. To the extent controllable by Borrower, the
Project will be constructed substantially in accordance with the Plans and
Specifications.
     4.12. Construction Budget. The Project will be constructed substantially in
accordance with the Construction Budget, or the Borrower shall deposit funds
required to keep the loan in balance as discussed in Section 3.2.2 hereunder.
     4.13. Management Agreement. The Management Agreement is in full force and
effect and has not been modified, supplemented, amended or changed in any
manner. No event of default has occurred pursuant to the Management Agreement
and Borrower does not know of any event or circumstances which with the passage
of time or the giving of notice, or both, would constitute an event of default
pursuant to the Management Agreement.
     4.13. Franchise Agreement. The Franchise Agreement is in full force and
effect and has not been modified, supplemented, amended or changed in any
manner. No event of default has occurred pursuant to the Franchise Agreement and
Borrower does not know of any event or circumstances which with the passage of
time or the giving of notice, or both, would constitute an event of default
pursuant to the Franchise Agreement.
     4.14. Nature of Borrower’s Representations and Warranties. The
representations and warranties made in this Agreement shall remain true and
correct in all material respects and shall survive so long as any of the
obligations have not been satisfied or the Loan or any part thereof shall remain
outstanding, and for any applicable statute of limitations period thereafter.
All representations and warranties made in this Agreement or in any certificate
or other document delivered to Lender by or on behalf of Borrower pursuant to or
in connection with the Loan shall be deemed to have been relied upon by Lender,
its successors and assigns, notwithstanding any investigation heretofore or
hereafter made by or on behalf of Lender. The representations and warranties
contained herein have been made after diligent inquiry calculated to ascertain
the truth and accuracy of the subject matter of each of such representations and
warranties. All of such representations and warranties are true and correct in
all material respects and do not omit any material fact necessary to make such
representations and warranties not misleading.
     4.15. Existing Indebtedness. Borrower acknowledges that the Existing
Indebtedness to First National Bank of Omaha remains unpaid and constitutes
valid and existing debt obligations of Borrower.
     5. Covenants of Borrower. While this Loan Agreement is in effect, and until
the Loan has been repaid in full, Borrower shall comply with the covenants set
forth below:
     5.1. Modification to Project and Real Estate. Except as contemplated herein
and except as permitted in Section 3.2.1 hereof, the Borrower shall not make any

13



--------------------------------------------------------------------------------



 



modifications or additions to the Project without the prior express written
consent of Lender, which consent shall not be unreasonably withheld.
     5.2. Liens. The Borrower shall not create or permit to be outstanding any
mortgage, encumbrance, or lien on the Real Estate or the Secured Assets except
the Permitted Liens and Encumbrances, or as otherwise permitted hereunder.
     5.3. Insurance. The Borrower shall at all times maintain in effect and
furnish the Lender with insurance policies and proof of payment of premiums as
follows:
     5.3.1. Worker’s Compensation. Borrower shall cause appropriate Worker’s
Compensation coverage to be maintained in force at all times during the term of
the Note, and upon request of Lender, shall furnish Lender evidence of the same.
     5.3.2. Construction Insurance. During the process of construction, policies
of All Risk Builder’s Risk Completed Value insurance with all endorsements which
are generally maintained by prudent real estate developers covering the Project
in at least the amount of the estimated cost to complete the Project, with loss
payable endorsements in favor of Lender or its assigns.
     5.3.3. Casualty Insurance. After completion of construction, Borrower shall
maintain an All Risk Casualty Insurance Policy with Vandalism and Malicious
Mischief Endorsements, a Full Replacement Cost Endorsement, Contingent Liability
from Operation of Building Laws Endorsement, Demolition Cost Endorsement and
Increased Cost of Construction Endorsement insuring against loss by fire, wind
and all other applicable hazards in the amount of 100% of the replacement cost
of the Project and Lender shall be named as mortgagee and loss payee.
     5.3.4. Comprehensive General Public Liability Insurance. Borrower shall
maintain Comprehensive General Public Liability and Property Damage Insurance
covering the Real Estate with combined single limits for bodily injury, property
damage and personal injury of at least Two Million Dollars ($2,000,000.00) per
accident or occurrence. In addition, Borrower shall maintain a $10,000,000.00
umbrella policy for Comprehensive General Public Liability and Property Damage.
     5.3.5. Flood Insurance. If any portion of the Real Estate is located within
a flood plain and flood insurance is available, Borrower shall maintain Flood
Insurance acceptable to Lender in Lender’s reasonable discretion.
     5.3.6. Additional Insurance Requirements. The insurance maintained by
Borrower under Section 5.3.3., shall bear a standard noncontributory first
mortgagee endorsement in favor of Lender or assigns and shall provide that
proceeds related to the Project under such policies shall be paid to Lender as
required by the Mortgage and disbursed in accordance with the provisions of the
Mortgage. Lender shall be named as an additional insured under the policy
maintained pursuant to Section 5.3.4. All insurance policies shall be written by

14



--------------------------------------------------------------------------------



 



companies having a Best’s rating of “A” and a financial size category rating of
Class X or larger. All insurance policies shall provide that they may not be
cancelled without at least thirty (30) days written notice of intention to
cancel given by the applicable insurance company to Lender.
     5.4. Taxes and Assessments. Notwithstanding anything contained herein to
the contrary, the Borrower shall pay and discharge, when due, all taxes,
assessments and other government charges upon the Real Estate and the Secured
Assets, which, if unpaid, might by law become a lien or charge upon the Real
Estate or the Secured Assets; provided, that any such taxes, assessments, or
government charges need not be paid so long as the Borrower is contesting such
payment in good faith by appropriate proceedings which will avoid foreclosure of
liens securing such items and sufficient security, as determined at the
reasonable discretion of Lender, is provided to Lender.
     5.5. Compliance with Laws. Borrower will comply in all material respects
with the requirements of all applicable environmental, health, safety and
sanitation laws, rules, regulations and orders of regulatory and administrative
authorities and, without limiting the generality of the foregoing, promptly
undertake and diligently pursue to completion appropriate and legally authorized
remedial and clean-up action in the event of any release of oil or hazardous
material or substance.
     5.6. Prohibition against Fundamental Changes. Without the prior written
consent of Lender, Borrower shall not enter into any transaction which either
shall cause the Class C Member to own less than 45% of the outstanding sharing
ratios of the Borrower (as defined in Borrower’s Third Amended and Restated
Operating Agreement), or cause the ownership of the Class C Member to be
beneficially held by any person other than The Summit Group, Inc., Kerry W.
Boekelheide, or any of their affiliates, immediate family members, or heirs.
Furthermore, the Borrower shall not liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business, or assets..
     5.7. Expenses. Except as otherwise limited herein, pay and save Lender
harmless and indemnify Lender against liability for the payment of all
reasonable out-of-pocket expenses and reasonable counsel fees and expenses
incurred by Lender in connection with this transaction including, but not
limited to, the preparation of the Loan Documents, recording and filing fees,
prosecution or defense of any action or proceeding or other litigation affecting
Borrower, the Real Estate or the Secured Assets and all costs of collection of
the Note.
     5.8. Use of Proceeds. The proceeds of the Loan shall be used solely to
reimburse Borrower for (i) actual expenses incurred by or on behalf of Borrower
for the construction of the Project in accordance with the Plans and
Specifications and in accordance with the Construction Budget, and (ii) after
the occurrence of an Event of Default, to the extent Lender in its sole
discretion elects to apply such proceeds, to any charges or expenses due from
Borrower to Lender under the Loan Documents.

15



--------------------------------------------------------------------------------



 



     5.9. Financial Statements. Throughout the term of this Loan Agreement,
Borrower shall furnish or cause to be furnished to the Lender the following:
     5.9.1. Borrower’s Annual Financial Statements. As soon as available, and in
any event within one-hundred twenty (120) days after the close of each fiscal
year of the Borrower, a copy of the financial statements of Borrower, including
balance sheets and statements of profit and loss, audited by an independent
certified public accounting firm chosen by Borrower.
     5.9.2. Real Estate Operating Statements. As soon as available, and in any
event within sixty (60) days after the close of each fiscal year of the
Borrower, a copy of the operating statements of the Property.
     5.9.3. Additional Information. Borrower shall cause to be furnished to
Lender such additional information concerning the financial condition of
Borrower as Lender may reasonably request from time to time. The Borrower will
permit representatives of the Lender to have free access during regular business
hours to the Real Estate and to inspect all books, records, and contracts of the
Borrower relating to the Real Estate, the Project and the Secured Assets. Once
the construction of the Project is complete, unless an Event of Default shall be
continuing, Borrower shall not be required to pay the Lender’s costs of
inspection of the Real Estate or Borrower’s books, record and contracts more
frequently than once per year. Such inspections by Lender shall not entitle
Lender to re-audit the books and records of Borrower.
     5.10. Management Agreement, Franchise Agreement or Service Agreements.
Borrower shall not enter into, modify, amend, supplement, terminate or cancel
the Management Agreement, the Franchise Agreement, without Lender’s prior
written consent, which consent may not be unreasonably withheld, conditioned or
delayed.
     5.11. Governmental Approvals. Borrower shall obtain all approvals from all
governmental authorities necessary or required to proceed with the development
and operation of the Project.
     5.12. Borrower’s Additional Equity Deposit. Within sixty (60) business days
following the issuance of the Certificate of Occupancy by the City, described in
Section 3.1.2.3, Borrower shall deliver to Lender the difference between the
(i) Total Project Equity (defined below) and (ii) the Initial Equity Deposit.
The term “Total Project Equity” shall equal the actual aggregate cost of the
Project less 65% of the appraised value of the Project as determined pursuant to
the appraisal described in Section 2.3 above.
     6. Defaults.
     6.1. Any of the following events shall constitute an Event of Default under
this Loan Agreement:

16



--------------------------------------------------------------------------------



 



     6.1.1. Default Pursuant to Note. The Borrower shall default in the payment
of principal or interest due under the Note and such default shall continue for
a period of ten (10) days following the due date of such payment.
     6.1.2. Default Pursuant to Loan Documents. Except for a default pursuant to
Section 6.1.1, there shall be a default in the performance or observance of any
covenants or conditions required to be performed or observed by the Borrower
under the terms of the Loan Documents and such breach shall continue for a
period of thirty (30) days after written notice to the Borrower specifying such
breach; provided, however, if such default cannot reasonably be cured within
such thirty (30) days, Borrower shall not be deemed to be in default if Borrower
commences curing such breach within fifteen (15) days after written notice and
thereafter diligently completes the curing of such breach, provided that
Lender’s security for the Loan, in Lender’s sole opinion, is not materially
impaired by such delay and provided, further, that Borrower shall in no event
have longer than one hundred twenty (120) days to completely cure such default.
     6.1.3. Breach of Warranty or Representation. Any representation or warranty
made by the Borrower in the Loan Documents or as part of the Loan or in any
certificate or document furnished as part of the Loan shall prove untrue in any
material respect on the date as of which they were made or as of the date on
which they were to be effective.
     6.1.4. Insolvency. The Borrower shall admit in writing its inability to pay
its debts or shall make an assignment for the benefit of its creditors; or shall
be adjudicated a bankrupt; or shall file a voluntary petition in bankruptcy or
to effect a plan or other arrangement with creditors, or to liquidate assets of
the Borrower under court supervision; or shall have applied for the appointment
of a receiver, trustee or custodian for any of its assets; or a trustee,
receiver or custodian shall have been appointed for any assets of the Borrower
and such trustee, receiver or custodian shall not have been discharged within
ninety (90) days after the date of his appointment.
     6.1.5. Damage to Real Estate, Project or Secured Assets. If the
improvements on the Real Estate, or the Secured Assets are, in the reasonable
judgment of the Lender, materially injured or destroyed and Borrower does not
take prompt action to collect insurance proceeds and/or commence restoration in
accordance with the provisions of the Mortgage.
     6.1.6. Inspection of Real Estate. If the Lender is not permitted, at all
reasonable times upon prior reasonable notice and pursuant to the other terms
and conditions herein, to enter and inspect the Real Estate, Project and the
Secured Assets.
     6.1.7. Warrants and Attachments. Any warrant, attachment, execution or
other writ shall be issued or levied upon the Real Estate or the Secured Assets
or any property, real or personal, owned by Borrower shall remain undischarged,
unstayed or unbonded for a period in excess of ninety (90) days.

17



--------------------------------------------------------------------------------



 



     6.1.8. Default Pursuant to Existing Indebtedness. The occurrence of an
event of default, after expiration of any applicable cure period, pursuant to
the Existing Indebtedness loan documents or any loan agreement, mortgage, note,
assignment of leases and rents or other document evidencing or securing the
Existing Indebtedness by Borrower to the First National Bank of Omaha.
     6.1.9. Material Contracts. If the Management Agreement, the Franchise
Agreement or any contract which is material to Borrower’s business (“Material
Contracts”) is materially modified or amended without the Lender’s consent or if
one of the Material Contracts is terminated other than by the expiration of its
term or a breach or an event of default occurs under one of the Material
Contracts on the part of Borrower to perform.
     6.1.10. Default Pursuant to the Cambria Suites Hotel Construction Loan. The
occurrence of an Event of Default as defined in that certain Loan Agreement by
and between Lender and Borrower dated of even date herewith for the construction
of a 113 room, five-story Cambria Suite hotel and related improvements on the
Real Estate.
     6.2. Occurrence of Default. Upon the occurrence of an Event of Default,
unless such Event of Default is subsequently waived in writing by Lender, Lender
shall be entitled, at the option of Lender, to exercise any or all of the
following rights and remedies:
     6.2.1. Suspend Disbursements. Lender may suspend its obligation to make
disbursements pursuant to the Loan.
     6.2.2. Accelerate Payments. Lender may declare the entire unpaid principal
balance due pursuant to the Note to be immediately due and payable, together
with accrued and unpaid interest, without further notice to or demand on the
Borrower. Notwithstanding the foregoing, if Borrower becomes insolvent, makes an
assignment for the benefit of its creditors, becomes the subject of an “order
for relief” within the meaning of the U.S. Bankruptcy Code, files a petition in
bankruptcy, or for reorganization, is adjudged bankrupt, has filed against them
an involuntary petition pursuant to the U.S. Bankruptcy Code or has a receiver,
trustee, custodian or a liquidator appointed to take control of any of its real
or personal property and such receiver, trustee, custodian or liquidator is not
discharged within sixty (60) days of their appointment, then the entire unpaid
principal balance due pursuant to the Note and all accrued and unpaid interest
thereon shall automatically and without the option of the Lender become
immediately due and payable.
     6.2.3. Take Over Construction. If construction of the Project is not
completed, Lender may, but shall not be obligated to, take over and complete the
construction of the Project in accordance with Plans and Specifications approved
by Lender with such changes as Lender may, in its reasonable discretion, deem
appropriate, all at the risk and expense of the Borrower. Lender may assume or

18



--------------------------------------------------------------------------------



 



reject any contracts entered into by the Borrower in connection with the Project
and Lender may enter into additional or different contracts for services, labor
and for materials necessary, in the discretion of Lender, to complete the
Project. Lender may pay, compromise and settle all claims in connection with the
Project. All reasonable sums, including reasonable attorney fees, charges and
fees for supervision and inspection of the construction, and for any other
necessary purpose in the sole discretion of Lender, expended by Lender in
completing the Project shall be deemed advances made by Lender to the Borrower,
and the Borrower shall be liable to Lender for the repayment of such sums,
together with interest on such amounts from the date of their expenditure at the
default rate specified in the Note. Lender may, in its discretion, at any time,
abandon work on the Project after having commenced such work and may recommence
such work at any time, it being understood that nothing in this Section shall
impose any obligation on Lender to complete the Project. For the purpose of
carrying out the provisions of this Section, the Borrower irrevocably appoints
Lender as its attorney-in-fact, with full power of substitution, to execute and
deliver all such documents, pay and receive such funds, and take such action as
may be necessary in the judgment of Lender to complete the Project.
     6.2.4. Other Remedies. Lender may exercise all enforcement remedies
specified or permitted in the Collateral Security Documents or any remedy
available to Lender at law or in equity.
     7. Re-platting Privilege. Provided no Event of Default exists, Borrower
shall be allowed, to re-plat and subdivide the Real Estate into two separate
parcels such that one hotel is situated on each newly-created parcel (the
newly-created parcel on which the Hampton Inn & Suites hotel, or its successor,
is situated shall be referred to herein as the “Hampton Parcel” and
newly-created parcel on which the Cambria Suites, or its successor, is situated
shall be referred to herein as the “Cambria Parcel”, and the Hampton Parcel and
Cambria Parcels may be individually referred to herein as a “Property” and shall
be collectively referred to herein as the “New Parcels”), subject to the
following conditions:
     7.1. Borrower shall deliver to Lender a survey and legal description of the
Hampton Parcel and the Cambria Parcel that show and provide for a common
property line between the New Parcels in a location acceptable to Lender in its
reasonable discretion;
     7.2. Lender shall be provided with such evidence as Lender may reasonably
require in order to verify that no violation of zoning, parking or subdivision
requirements with respect to the New Parcels shall exist upon completion of the
re-platting or subdivision, or that appropriate variances were obtained with
respect to the New Parcels;
     7.3. Lender shall be provided with evidence reasonably satisfactory to it
that any and all necessary governmental approvals of the subdivision and
replatting of the New Parcels have been obtained;
     7.4. Lender shall receive an endorsement to its loan title policy with
respect to the New Parcels in form and substance satisfactory to Lender in its
sole discretion insuring that the Hampton Parcel and the Cambria Parcel each has
access to the same publicly dedicated

19



--------------------------------------------------------------------------------



 



streets as prior to the creation of the New Parcels and amending the legal
description to include the legal descriptions of the New Parcels;
     7.5. Borrower shall pay all costs, fees, and expenses incurred in
connection with the release, including, without limitation, recording fees,
title charges and Lender’s reasonable attorney’s fees;
     7.6. Borrower shall have created easements for utilities, signage,
drainage, parking, ingress and egress and other appropriate purposes in, on and
over the New Parcels for the benefit of both the Hampton Parcel and Cambria
Parcel to the extent reasonably required by Lender and such easements shall be
insured as appurtenances in Lender’s loan title policy via endorsement;
     7.7 Borrower and any guarantors of the Loan shall reaffirm their respective
obligations pursuant to a ratification agreement in form and substance
satisfactory to Lender;
     7.8. The release shall not affect any obligations of Borrower or
guarantors, if any, under the Loan Documents;
     7.9. Borrower must obtain separate tax parcel numbers for the Hampton
Parcel and the Cambria Parcel;
     7.10. Borrower must provide preliminary plans, drawings and surveys
reasonably required by Lender at least twenty (20) days prior to making
application to any governmental authority for the proposed re-plat or
subdivision, and such preliminary plans, drawing and surveys shall be subject to
Lender’s review and approval prior to making such application, which approval
shall not be unreasonably withheld.
     8. Property Release Privilege. Provided no Event of Default exists, and in
the event that the Real Estate has been re-platted or subdivided pursuant to
Section 7 above, the Borrower may partially or entirely prepay either or both of
the loans secured by the Real Estate, upon twenty (20) days prior written notice
to Lender. Upon payment in full of all principal and interest outstanding under
a loan, Lender shall immediately release its mortgage and security interest from
the respective property financed by the paid loan. The parties hereto
acknowledge that the loan in the original principal amount of $14,080,000
financed the Hampton Inn & Suites, and the loan in the original principal amount
of $10,400,000 financed the Cambria Suites.
     9. Additional Matters.
     9.1. Heirs, Assigns, Waiver, Etc. The provisions of this Loan Agreement
shall inure to the benefit of and be binding upon Borrower and Lender, and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Loan Agreement may not be assigned by the Borrower without
the prior written consent of Lender. No delay on the part of Lender in
exercising any right, power or privilege shall operate as a waiver thereof. The
rights and remedies of Lender specified in this Loan Agreement shall be in
addition to and not exclusive of any other rights and remedies which Lender, by
operation of law, would otherwise possess.

20



--------------------------------------------------------------------------------



 



     9.2. Survival of Representations and Warranties. All agreements,
representations, and warranties made in this Loan Agreement shall survive the
execution of the Loan Documents and shall continue until the Note is repaid in
full.
     9.3. Governing Law. This Loan Agreement shall be governed by the laws of
the State of Wisconsin.
     9.4. Amendment of Loan Agreement. This Loan Agreement may not be changed
orally, but only by an agreement in writing signed by the parties hereto.
     9.5. Indemnification. Borrower hereby agrees to hold and save Lender
harmless and indemnify it against and from all claims, liabilities, damages,
losses or expenses (including reasonable attorney fees) of any kind incurred by
Lender and arising from or out of the use, occupancy or possession of the Real
Estate or otherwise in any way connected to the Loan; provided, however if and
to the extent such claims, liabilities, damages, losses or expenses of any kind
are incurred by Lender solely because of Lender’s negligence or willful act or
omission, then Borrower shall not be required to hold and save Lender harmless
or indemnify Lender.
     9.6. Notices. Any notice to be given hereunder shall be in writing,
addressed to the party at the address stated below and shall be (i) delivered in
person to the receiving party by the other party, his agent or a professional
courier service, (ii) sent by United States certified or registered mail,
postage prepaid, return receipt requested, or (iii) sent by telecopy to the
receiving party at the telecopy phone number stated below. Any such notice shall
be deemed effective upon the earlier of the actual receipt of the notice or
(i) if delivered in person, then when such notice is delivered to an individual
at the receiving party’s address who is apparently authorized to accept
deliveries, (ii) if sent by United States certified or registered mail, then one
day after such notice or election is deposited with the United States Postal
Service, or (iii) if sent by telecopy, then at the time sent and confirmed by
the sender’s transmitted copy of such notice.

         
 
  Lender:   M&I Marshall & Ilsley Bank
 
      770 North Water
 
      Milwaukee, WI 53202
 
      Attn: Michael J. Fruin
 
      Telecopy No. (414) 765-7625
 
       
 
  Borrower:   Summit Hotel Properties, LLC
 
      2701 S. Minnesota Ave., Suite #6
 
      Sioux Falls, SD 57105
 
      Attn: Hulyn Farr
 
      Telecopy No. (605) 362-9388

     9.7. Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

21



--------------------------------------------------------------------------------



 



     9.8. Headings. Section and subsection headings in this Agreement are
included herein for convenience only and shall not constitute a part of this
Agreement for any purpose.
     9.9. VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS
INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN THE CIRCUIT COURT OF
MILWAUKEE COUNTY, WISCONSIN. BORROWER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER IN
SUCH COURT. BORROWER WAIVES ANY CLAIM THAT MILWAUKEE COUNTY, WISCONSIN OR THE
EASTERN DISTRICT OF WISCONSIN IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM
BASED ON LACK OF VENUE. THE EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT, BY LENDER, OF ANY
JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING, BY LENDER, OF ANY ACTION TO
ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.
     9.10. WAIVER OF TRIAL BY JURY. LENDER AND BORROWER ACKNOWLEDGE AND AGREE
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN
WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES AND THEREFORE, THE PARTIES
AGREE THAT ANY COURT PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Loan Agreement on the
day, month and year first above written.

                  M&I MARSHALL & ILSLEY BANK    
 
           
 
  By:   /s/ Michael J. Fruin    
 
           
 
      Michael J. Fruin, Vice President    
 
           
 
  By:                      
 
  Name:                      
 
  Its:                      

23



--------------------------------------------------------------------------------



 



                  SUMMIT HOTEL PROPERTIES, LLC    
 
           
 
  By:   /s/ Kerry W. Boekelheide    
 
           
 
      Kerry W. Boekelheide    
 
      Chief Executive Officer    

24



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
Lot 1, Block 1, Summit Hotel Properties, according to the recorded plat thereof,
Hennepin County, Minnesota
Abstract Property
Registered Property, Certificate of Title No. 1181720

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Construction Budget
Minneapolis
Hampton Inn & Suites

         
Rooms
Square Foot
  146
111,376    

                 
Land
  $ 1,611,000          
Building/Garage
    11,858,000     See Construction Contract Detail
Franchise Fee
    75,000          
Signage
    15,000          
Phone Equipment
    70,000          
Internet High Speed
    15,000          
PMS
    65,000          
FF&E
    1,606,000          
Permits & Fee
    145,000          
Engineering Fees
    200,000          
Contingency
    600,000          
Construction Interest/ Finance Costs
    790,000          
Professional Fees
    360,000          
Syndicated Cost
    —          
Operating Capital
    200,000          
 
             
 
               
Total Cost
  $ 17,610,000          

 